The facts in this cause are rather difficult to evaluate. Many of the witnesses seemed to have been drinking rather heavily, and it is not clearly shown what the appellant's defense was save by inference. He did not enlighten us by taking the stand. If his defense was that his taking of the automobile was but temporary for the purpose of making a 350 mile trip therein for the purpose of bringing back to his starting point the mother of Mr. Devers, with the implied consent of Hibler, the man who had possession of the car, then the court, *Page 225 
in special charge No. 3, told the jury to acquit him if they so believed or had a reasonable doubt thereof. To the same effect was special charge No. 4, given by the trial court. The careful trial court also told the jury in special charge No. 7 that if appellant gave a reasonable and probably true explanation of his possession of this car when apprehended at Olney, Texas, by the officers, that such operated as a rebuttal of the fact of his possession of such recently stolen property, and before a conviction could be had herein the State must show such explanation to have been false, and unless so shown they should acquit appellant.
Again, in special charge No. 8 the trial court instructed the jury that if they believed, or had a reasonable doubt thereof, that no consent was given by Hibler to appellant to take such car, either expressed or implied, but that he merely took the same for temporary use, and to bring back the mother of Devers from Olney, Texas, then they should acquit him.
We think that the trial court was fairly liberal in giving such special charges that surely presented to the jury the only defense offered for the possession of such automobile upon the part of appellant.
We think the value of the car was shown to have been over fifty dollars.
Appellant further complains that the trial court erred in his charge to the jury in that in paragraph six thereof the court stated that in order for the State to make out its case it was necessary that it prove: "(b) That the defendant took possession of such automobile without the consent of Harvey Hibler, or Hubert Bishop, or either of them."
It is noted that in paragraph five of such charge, wherein the trial court was applying the law to the facts, he instructed the jury that it was only necessary that they believe beyond a reasonable doubt that the appellant took the automobile from the possession of Harvey Hibler without the consent of Harvey Hibler, and did not mention the lack of consent of Hubert Bishop.
We think such charge as set forth in paragraph five was correct, there being no contention offered by appellant relative *Page 226 
to the consent of Bishop, and the portion of paragraph six above quoted had no application either to the State's case or the appellant's defense. However, we do not think any injury to appellant could have resulted from such inclusion of the consent of Bishop.
We find no reason for receding from the views expressed in the original opinion, and the motion is therefore overruled.